DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-9, the cited prior art of record does not teach or discloses an apparatus over other claim features “an operational amplifier coupled to the zener diode and having an input terminal directly coupled to the PFC controller, the operational amplifier being configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate a zero-crossing signal for transmission to a zero-crossing input of the PFC controller, the zero-crossing signal being configured to variably control an off-time of the PFC controller, wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system.” as recited in claim 1. 
In regards to claims 10-20, the cited prior art of record does not teach or discloses an apparatus over other claim features “the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and having an input terminal directly coupled to the PFC controller, the operational amplifier being configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate the zero-crossing signal to variably control an off-time of the PFC controller.” as recited in claim 10.
The claim in the application are deemed to be directed to an nonobvious improvement over Sun et al [US 2011/0175543 A1] who teaches a driver for providing variable power to a LED array, which can be coupled through a dimmer to an AC power supply, comprises a filtering and rectifying unit, a switching power unit, and a control unit. The filtering and rectifying unit is adapted to attenuate EMI and convert an AC power from the AC power supply into a DC power output. 
The primary reason of allowance of the claims is improvement with (1) an operational amplifier coupled to the zener diode and having an input terminal directly coupled to the PFC controller, the operational amplifier being configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate a zero-crossing signal for transmission to a zero-crossing input of the PFC controller, the zero-crossing signal being configured to variably control an off-time of the PFC controller, wherein the PFC controller is configured to reduce a total harmonic distortion (THD) of the power supply system and (2) the zero-crossing detection circuit comprising: a zener diode configured to generate a zener reference signal; and an operational amplifier coupled to the zener diode and having an input terminal directly coupled to the PFC controller, the operational amplifier being configured to receive the zener reference signal and a feedback signal corresponding to an output current of the power supply system, and to generate the zero-crossing signal to variably control an off-time of the PFC controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844